                             Case 20-13144-BLS             Doc 12        Filed 01/13/21        Page 1 of 1
                                            UNITED STATES BANKRUPTCY COURT
                                             FOR THE DISTRICT OF DELAWARE



  IN RE:                                                             §                            CASE NO.          20-13144
  KRANOS CORPORATION                                                 §

  DEBTORS(S),                                                        §                             CHAPTER 7

                                            NOTICE OF REQUEST FOR SERVICE OF
                                                 NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    CAMERON COUNTY

 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on 13th day of January, 2021, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

    DAVID M. KLAUDER                             ALFRED THOMAS GIULIANO
    BIELLI & KLAUDER, LLC                        2301 E. EVESHAM ROAD
    1204 N. KING ST                              PAVILION 800 SUITE 210
    WILMINGTON, DC 19801                         VOORHEES, NJ 08043

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        PO Box 17428
                                                        AUSTIN, TX 78760-7428
                                                        Telephone: (512) 447-6675
                                                        Facsimile: (512) 443-5114
                                                        Email:      austin.bankruptcy@publicans.com


                                                         By: /s/ Diane W. Sanders
                                                              Diane W. Sanders
                                                              SBN: 16415500 TX
